Case: 15-30435    Document: 00514016097     Page: 1   Date Filed: 06/01/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                  No. 15-30435                             FILED
                                                                        June 1, 2017

ERIC BORCIK,
                                                                      Lyle W. Cayce
                                                                           Clerk

             Plaintiff - Appellant

v.

CROSBY TUGS, L.L.C.,

             Defendant - Appellee




                 Appeal from the United States District Court
                    for the Eastern District of Louisiana


Before REAVLEY, JOLLY, and ELROD, Circuit Judges.
PER CURIAM:
      Eric Borcik brought this whistleblower suit against Crosby Tugs,
alleging that Crosby had fired him in retaliation for reporting environmental
violations. Under Louisiana law, Borcik can only recover if he reported the
violation in “good faith.” La. Stat. Ann. § 30:2027. The case was tried to a jury,
which was instructed that “good faith” meant that “the plaintiff had an honest
belief that an environmental violation occurred and that he did not report it
either to seek an unfair advantage or to try to harm his employer or another
employee.” The jury found via special interrogatory that Borcik did not report
the violation in good faith, resulting in a defense verdict. Borcik appealed,
    Case: 15-30435      Document: 00514016097    Page: 2   Date Filed: 06/01/2017



                                  No. 15-30435
arguing that the district court erred by failing to instruct the jury correctly on
the definition of “good faith.”
      On appeal, we determined that we were not in a position to make an Erie
guess as to the meaning of “good faith” and certified the following question to
the Louisiana Supreme Court:
      What is the meaning of “good faith” as that term is used in the
      Louisiana Environmental Quality Act, Louisiana Revised Statutes
      30:2027?
Borcik v. Crosby Tugs, L.L.C., 656 F. App’x 681, 685 (5th Cir. 2016). The
Louisiana Supreme Court accepted the question and answered it as follows:
      The term “good faith,” as used in R.S. 30:2027, means an employee
      is acting with an honest belief that a violation of an environmental
      law, rule, or regulation occurred.
Borcik v. Crosby Tugs, L.L.C., 2016-1372, --- So. 3d ---, 2017 WL 1716226 (La.
5/3/17).
      Based on the definition of the term provided by the Louisiana Supreme
Court, the district court erred by instructing the jury that “good faith” required
more than “an honest belief that a violation of an environmental law, rule, or
regulation occurred.”
      Accordingly, we remand for such orders and further proceedings as the
district court, in its discretion, deems necessary and appropriate.
                                                                   REMANDED.




                                        2